(2004); see Moore u. Eighth Judicial Dist. Court, 96 Nev. 415, 417, 610
                 P.2d 188, 189 (1980) (determining that mandamus is not an appropriate
                 remedy when resolution of the writ petition would not dispose of the entire
                 controversy). Accordingly, we
                             ORDER the petition DENIED.



                                                                                      ,   CA.
                                                           Hardesty


                                                             "c29104.,                      J.
                                                           Parraguirre



                                                           Douglas




                 cc: Hon. Scott N. Freeman, District Judge
                      Fahrendorf, Viloria, Oliphant & Oster, LLP
                      Zupancic Rothbone Law Group P.C.
                      Law Offices of Jerry Carter, PC
                      Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 19474    e